Case: 20-30494     Document: 00515812377         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-30494                       April 7, 2021
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ray Hatton, III,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:12-CR-334-1


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Ray Hatton III pleaded guilty to receipt of child pornography in
   violation of 18 U.S.C. § 2252A(a)(2)(A). In 2013, he was sentenced to 121
   months’ imprisonment and a lifetime of supervised release. After exhausting
   his administrative remedies, Hatton filed a motion for compassionate release




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30494      Document: 00515812377            Page: 2   Date Filed: 04/07/2021




                                      No. 20-30494


   under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act. The
   district court denied Hatton’s motion. Hatton appealed.
          His case was routed to this panel for consideration in tandem with No.
   20-10695, United States v. Lorick, and No. 20-40543, United States v.
   Shkambi. Here, as in those other cases, the district court thought itself bound
   by the United States Sentencing Commission’s “policy statement,” which
   sets forth substantive standards governing compassionate-release motions
   under § 3582(c)(1)(A). See U.S.S.G. § 1B1.13 & cmt. 1.
          As we explained in Shkambi, the text of § 1B1.13 limits its applicability
   to “motion[s] of the Director of the Bureau of Prisons.” No. 20-40543, at 8–
   9 (5th Cir. Apr. 7, 2021) (quoting U.S.S.G. § 1B1.13). The district court
   therefore erred in considering itself bound by the policy statement in
   considering a prisoner’s § 3582 motion. On remand, the district court must
   consider whether Hatton has demonstrated “extraordinary and compelling
   reasons” justifying sentence reduction under § 3582(c)(1)(A)(i). Of course,
   as always, the district court also must consider the factors enumerated in
   § 3553(a).
          The    district   court’s    order   denying    Hatton’s   motion    for
   compassionate release is VACATED, and the case is REMANDED for
   further proceedings consistent with this opinion.




                                           2